Cag

So AN DBD Nn BW NNO

—
ro)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ray

D

 

P 8:20-cv-00043-SB-ADS Document 86-4 Filed 05/08/20 Page 1of1 Page ID #:656

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Bureau of Consumer Financial Protection,
Plaintiff,
VS. Case No.: 8-20-cv-00043-JVS-ADS
Chou Team Realty, LLC et al., DECLARATION OF THOMAS CHOU
Defendants.

 

I, Thomas Chou, under the penalties of perjury and pursuant to 28 U.S.C.
§ 1746, state as follows:

1. The statements in this declaration are based upon my personal
knowledge and I am competent to testify thereto.

De Tam familiar with Frank (Anthony) Sebreros having communicated
with him in person, over the telephone and over email.

3. The email in my contact information for Mr. Sebreros is
fsebreros@gmail.com.

4. I have communicated with Mr. Sebreros at that email address dozens
of times over the years, both sending emails to and receiving emails from that
address.

5. To the best of my knowledge, the I last time I communicated to that
email address in August 2019 when I sent him a business newsletter. I did not

receive an error message when I sent that email.

regoing is true and correct.

\ homes CR - -
ou

Executed this 6th day of May 2020 in Irvine, California.

   

I declare under penalty of perj

 

 

DECLARATION OF THOMAS CHOU

 

 
